Citation Nr: 0705037	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for status post 
operative removal, bronchogenic cyst.

2.  Entitlement to service connection for status post 
operative removal, bronchogenic cyst.

2.  Entitlement to service connection for chronic pulmonary 
disease (COPD), claimed as emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to October 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) Medical Center in Togus, 
Maine .  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2006.  Transcripts of said 
hearing have been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for removal of bronchogenic cyst was 
denied in a rating decision of August 1978.  The veteran was 
informed of the decision and of the right to appeal in August 
1978.  The veteran did not appeal the decision.  

2.  The evidence submitted since the RO's August 1978 
decision bears directly and substantially on the matter under 
consideration and is neither cumulative nor redundant. 

3.  Bronchogenic cyst was not noted at entry

4.  The evidence of record, including lay and medical 
evidence during service, clearly and unmistakably establishes 
that the bronchogenic cyst preexisted service.  

5.  Status post operative removal of bronchogenic cyst did 
not increase in severity during service.  
6.  COPD was not manifest during service. 


CONCLUSION OF LAW

1.  The August 1978 rating decision, which denied service 
connection for removal of bronchogenic cyst, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2.  The evidence received since the August 1978 rating 
decision, which denied service connection for removal of 
bronchogenic cyst, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
(prior to August 29, 2001).

3.  Bronchogenic cyst clearly and unmistakably preexisted 
service and was not aggravated by service and the presumption 
of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.306 (2006).

4.  Status post operative removal, bronchogenic cyst, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§1110, 
1111, 1131 (West 2002); 38 C.F.R. § 3.303, 3.306 (2006).

5.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §  3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

In the instant case, the veteran's claim for service 
connection for removal of bronchogenic cyst is being 
reopened.  As such, any deficiencies with regard to VCAA as 
to that issue are harmless and nonprejudicial.  

With regards to the issue of entitlement to service 
connection for COPD, 
the Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for COPD.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of 
October 2001 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The VCAA letter predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in October 2001 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  In 
addition, the RO sent a letter to the veteran in May 2004 
requesting him to send any additional evidence in his 
possession which may help substantiate the claim and allowed 
the veteran time to respond.  Thus, the Board finds that each 
of the four content requirements of a VCAA notice has been 
fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded a VA examination.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required, nor has the 
delayed notice of the VCAA resulted in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

New and Material

Applicable regulation states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended on August 29, 2001.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).

In August 1978 service connection for removal of bronchogenic 
cyst was denied on the basis that the bronchogenic cyst 
preexisted service and there was no evidence that the 
condition was aggravated by service.  The veteran did not 
appeal the RO's decision, and it became final.

The RO based his decision on the service medical records.  
Service medical records showed that in an entrance 
examination of April 1969 the veteran's lungs and chest were 
noted as normal.  The chest X-ray was negative for pathology.  
During a routine chest X-ray of June 1970, a right hiliar 
density was noted.  In August 1970 the veteran underwent a 
removal of a bronchogenic cyst of the upper right lobe.  
Testing for tuberculosis was negative.  At the time of 
discharge from the surgery, the veteran was noted to be 
asymptomatic and afebrile.  Physical examination of the chest 
was normal.  In a  Report of Medical History of October 1976 
accompanying the separation physical, the veteran reported 
being in great health.  A separation physical report of 
October 1976 noted that the veteran was separated before a 
physical was completed.

In August 1978, the RO denied service connection for removal 
of bronchogenic cyst on the basis that the cyst pre-existed 
service.  The RO noted that the surgical removal of the cyst 
in service was considered remedial surgery and there was no 
evidence that it had been aggravated by service.  

At the time of the August 1978 denial of record were service 
medical records.

Added to the record since the August 1978 denial are 
outpatient treatment records diagnosing the veteran with 
emphysema/chronic obstructive pulmonary disease (COPD), a VA 
examination of October 2001 noting a diagnosis of 
bronchogenic cyst status post thoracotomy and excision in 
1971, and COPD, and several statements form the veteran.

The August 1978 rating decision is final based upon the 
evidence then of record.  A previously denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was last 
disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, this means that the Board must 
look at all the evidence submitted since the August 1978 
decision

The Board notes that at the time of the prior denial there 
was evidence that the veteran had undergone a removal of a 
bronchogenic cyst while in service.  However, there was no 
evidence of aggravation of the condition while in service and 
no evidence of residuals of the surgery.  Since that 
determination, evidence of a diagnosis of COPD has been 
submitted.  This is relevant and probative and required a 
medical opinion about its possible relationship between the 
current diagnosis and either the preservice cyst or a 
residual of the operative procedure.  The Board finds the 
evidence to be new and material and the claim is reopened.

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2006).  

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The chronicity provision of 38 C.F.R. §§ 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. §§ 3.303(b)

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence.  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that at an entrance examination dated in 
April 1969 the veteran's lungs and chest were noted as 
normal.  Service medical records of May 1970 note chest X-ray 
findings of a right hilial density.  Treatment records of 
August 1970 reveal that the veteran underwent a removal of a 
right bronchogenic cyst.  It was noted that the veteran had 
been treated at the age of 5 for active tuberculosis and had 
been followed by fluoroscopy only and no X-rays.  It was 
noted that the family physician was aware of the right upper 
hilial mass which he assumed was due to tuberculosis but took 
no further corrective action since no change in size was 
noted.  It was further noted that the veteran had been 
smoking one pack of cigarettes per day for the past nine 
years and that he had pneumonia when he was one year old.  
After chest tube extubation he developed a pleural effusion 
along with pneumonia and atelectasis.  He required two 
reinsertions of chest tube drainage and therapy.  Sputum was 
positive on culture.  An air fluid level resolved.  At the 
time of the discharge form the surgery, the veteran was noted 
to be asymptomatic and afebrile.  Physical examination of the 
chest was normal.  Discharge diagnoses were bronchogenic 
cyst, pneumonia and atelectasis with pleural effusion.  
Subsequent chest X-rays dated between 1970 and 1976 
consistently noted right hemidiaphragm deformity and blunting 
of the right costophrenic angle which were considered to be 
suggestive of a prior surgical procedure or otherwise the 
result of scarring form previous disease.  

An undated pulmonary function test disclosed moderately 
reduced total vital capacity with normal flow rates.  In 
February 1971, a flying examination disclosed decreased 
breath sounds.  It was established that there were no 
residuals of the cyst removal.  In March 1974, the veteran 
requested a scar revision.  In a Report of Medical History of 
September 1976, the veteran reported his health to be great.  
Service medical records were otherwise silent for any 
complaints of or treatment for a lung condition.

VA outpatient treatment records of September 2000 note that 
the veteran had been smoking one pack of cigarettes per day 
for the past thirty five years.  Treatment records of 
September 2000 note a diagnosis of COPD.  

VA examination of October 2001 notes that the while on 
routine check up in September 2000 the veteran was diagnosed 
with emphysema.  The veteran reported having been employed by 
several aircraft companies between 1981 and 2000.  He further 
reported a history of smoking cigarettes which started at age 
13 or 14 and which continued through the present.  The 
veteran further reported cough without sputum.  He denied 
hemoptysis and anorexia.  He reported dyspnea on exertion but 
denied history of asthma.  He denied being on any current 
treatment for lung complains.  He further denied any 
hospitalizations or emergency room visits for lung complaints 
since the thoracotomy.  Physical examination revealed a well 
healed surgical scar status post thoracotomy.  Breath was 
clear to bases.  There were no rales, rhonchi or wheezes.  
Chest X-ray noted an old pleural thickening on the right with 
no active disease in the chest.  A diagnosis of bronchogenic 
cyst status post thoracotomy and excision in 1971, and 
chronic obstructive pulmonary disease, was noted.  The 
examiner opined that "[i]t is not likely that the veteran's 
current COPD is caused by the diagnostic thoracotomy and 
excision of the bronchogenic cyst diagnosed in 1971.  It is 
more likely than not that the current pulmonary condition 
that the veteran has is caused by the many years of cigarette 
smoking."

Treatment records of December 2001 note that the veteran 
reported being a smoker for the past 35 years.  Treatment 
records dated between August 2002 and July 2004 note 
continued treatment for COPD.

In statements, letters and at the Travel Board hearing, the 
veteran has alleged that the removal of the bronchogenic cyst 
impaired the integrity of his lungs which coupled with being 
exposed to exhaust fumes while in service, caused his current 
COPD.

The Board initially notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.




Status Post Operative Removal of Bronchogenic Cyst

The veteran contends that he is entitled to service 
connection for status post operative removal of bronchogenic 
cyst.  He specifically claims that, the August 1970 surgery 
to remove the pre-existing bronchogenic cyst compromised his 
lungs and contributed to the development of COPD.  

After carefully reviewing the evidence of record, the Board 
finds that the evidence is against a finding of service 
connection for status post operative removal of bronchogenic 
cyst as there is clear and unmistakable evidence that it pre-
existed service and was not otherwise aggravated by service.

As noted above, a veteran will be considered of sound 
condition upon entrance into service, except for except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service.  As the veteran's 
bronchogenic cyst was not noted in the entrance examination 
of April 1969, the veteran is entitled to the presumption of 
soundness.  However, that presumption may be rebutted by 
clear and unmistakable evidence that both the disease or 
injury existed prior to service and was not aggravated by 
service.  The Board notes that although the veteran's 
entrance examination noted the veteran's lungs and chest as 
normal, there is evidence of record that the veteran's 
bronchogenic cyst pre-existed service.  Service medical 
records note that the veteran's civilian physician was aware 
of the cyst for years prior to the veteran entering service.  
Furthermore, the veteran himself has consistently admitted 
that his bronchogenic cyst pre-existed service.  Therefore, 
the Board finds that the veteran's bronchogenic cyst clearly 
and unmistakably pre-existed service.  Therefore, the issue 
remaining is whether there is clear and unmistakable evidence 
that the status post operative removal of bronchogenic cyst 
was aggravated by service.  

After a careful review of the evidence of record the Board 
finds that the evidence of record clearly and unmistakably 
establishes that the veteran's status post operative removal 
of bronchogenic cyst was not aggravated by service.  Service 
medical records show that the veteran underwent a removal of 
a pre-existing bronchogenic cyst while in service.  However, 
service medical records are otherwise silent for any 
complaints of or treatment of a lung condition.  In a Report 
of Medical History dated in September 1976 at the time of 
separation from service, the veteran reported being in great 
health.  VA outpatient treatment records report a diagnosis 
of COPD in September 2000.  Treatment records also note that 
the veteran consistently reported being a smoker for the 
previous 35 years at the rate of a pack per day.  As noted 
above, the VA examiner opined that "[i]t is nt likely that 
the veteran's current COPD is caused by the diagnostic 
thoracotomy and excision of the bronchogenic cyst diagnosed 
in 1971.  It is more likely than not that the current 
pulmonary condition that the veteran has is caused by the 
many years of cigarette smoking."  The examiner's opinion 
was provided after an examination of the veteran and review 
of the claims file.  There is no competent evidence 
contradicting the medical opinion.  The Board notes that the 
bronchogenic cyst removal took place in 1970 and not in 1971 
as reported by the VA examiner.  It is clear from the record 
that the veteran underwent  only one surgery and the VA 
examiner was clearly referring to the 1970 surgery in his 
opinion.  Therefore, the Board will consider the examiner's 
reference to 1971 to be a typographical error and will assume 
that the examiner was referring to the 1970 surgery.  The 
Board notes that the veteran has alleged that his status post 
operative removal of bronchogenic cyst was aggravated by the 
surgery in service.  However, the veteran is not competent to 
provide an opinion as to medical causation.  See Espiritu, 
supra.  Therefore, the Board finds that the VA examiner's 
opinion is competent.  It is uncontradicted by any other 
competent opinion.  The veteran's assertions that his status 
post operative removal of bronchogenic cyst was aggravated by 
service is not supported by the evidence of record and is not 
competent.  Therefore, the Board finds that the veteran's 
assertions are not competent evidence that status post 
operative removal of bronchogenic cyst was aggravated by 
service.  

As to the American Medical Association Family Medicine Guide 
excerpts submitted by the veteran, the Board finds that they 
are not competent evidence of aggravation of the veteran's 
status post operative removal of the pre-existing 
bronchogenic cyst.  Assuming that this information qualifies 
as a "medical" article or treatise, the Board notes that 
such articles or treatises "can provide important support 
when combined with an opinion of a medical professional."  
Mattern v. West, 12 Vet. App. 222, 228 (1999); accord Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  However, such 
treatise evidence must discuss generic relationships with a 
degree of certainty so as to demonstrate, under the facts of 
a specific case, at least a "plausible causality," based 
upon objective facts, rather than on an unsubstantiated lay 
medical opinion.  Sacks, supra, at 316-17; accord Timberlake 
v. Gober, 14 Vet. App. 122, 130 (2000) (recognizing that 
"[medical] treatise evidence must 'not simply provide 
speculative generic statements not relevant to the veteran's 
claim'") (quoting Wallin v. West, infra); see also Mattern 
v. West, 12 Vet. App. 222, 228 (1999); Wallin v. West, 11 
Vet. App. 509, 513-14 (1998).  In this case, however, the 
text evidence submitted by the veteran is not accompanied by 
any supportive medical opinion from a medical professional.  
Additionally, this information is generic in nature, and it 
fails to demonstrate a relationship between this veteran's 
COPD and status post removal of bronchogenic cyst.  See 
Timberlake, supra.  For these reasons, the Board must find 
that the text evidence submitted by the veteran does not 
contain the level of specificity to constitute competent 
evidence of aggravation of status post operative removal of 
bronchogenic cyst.  Sacks, supra, at 317 (citing Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).

The evidence establishes that the bronchogenic cyst 
preexisted service.  The operative procedure was performed 
during service.  However, the mere fact that there was an 
operative procedure does not establish either an increase in 
severity or aggravation.  The pertinent regulation 
establishes that the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306.  There is no indication of 
untoward results of the surgery, that there was an increase 
in pathology or that the operative procedure resulted in 
anything other than the planned effect of ameliorating the 
disease.

In reaching this determination, the Board notes that the 
veteran sought revision of the scar during service.  However, 
the post service evidence describes the scar as well healed.  
The record also establishes that the veteran developed 
pneumonia and atelectasis with pleural effusion following the 
operative procedure.  Clearly, such findings would not be 
considered part of the ameliorative process.  However, there 
is no competent evidence that the pneumonia, atelectasis or 
pleural effusion resulted in chronic disability. 

The Board has carefully reviewed all the evidence of record.  
However, there is both clear and unmistakable evidence that 
the bronchogenic cyst preexisted service and was not 
aggravated therein.  Wagner v. Principi, 370 F.3d 1089 
(2004); VAOPGCPREC 2-2003.  Accordingly, service connection 
is denied.  

COPD

The veteran alleges that he is entitled to service connection 
for COPD.  He specifically alleges that being exposed to 
pollutant jet fumes while in service caused his COPD.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant for service connection for COPD.  

The veteran has a diagnosis of COPD.  Therefore, the 
remaining issue is whether the veteran's COPD was incurred in 
or aggravated by service.  As noted above, the veteran 
underwent a removal of a pre-existing bronchogenic cyst while 
in service.  Service medical records show that the veteran 
recovered from the surgery with no residuals.  

The veteran was first diagnosed with COPD in September 2000.  
This was more than 24 years after separation from service.  
The Board also notes that there is no evidence of any 
complaints of or treatment for any lung disease to include 
COPD between 1976 and 2000.  Therefore, there is no showing 
of continuity of symptomatology.  Furthermore, there is no 
evidence of COPD while in service or of a nexus to service.  
The VA examiner in the October 2001 examination opined that 
"[i]t is more likely than not that the current pulmonary 
condition that the veteran has is caused by the many years of 
cigarette smoking."  The Board notes that the veteran's 
history of smoking is well established throughout the record.  
The veteran consistently admitted being a smoker for at least 
35 years at a rate of one pack per day.  Although in a 
statement the veteran has expressed disagreement with the 
entry in the service medical records which note he began 
smoking at the age of 10, the fact remains that the veteran 
has admitted to a long history of smoking.  Therefore, the 
Board finds the VA examiner's opinion to be competent and 
stands uncontradicted by any other competent evidence of 
record.

The Board notes that the veteran has alleged that his COPD 
was caused by exposure to jet fumes while in service.  
However, the veteran is not competent to establish medical 
causation.  See Espiritu, supra.  Furthermore, the Board 
notes that the veteran submitted excerpts from the American 
Medical Association Family Medicine Guide.  However, as noted 
above, this is not competent evidence to establish a nexus 
between the veteran's current COPD and service.  The 
veteran's assertions that his COPD was incurred in service is 
not supported by the evidence of record and is not competent.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for a right knee disability.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.


ORDER

The application to reopen a claim for service connection for 
status post operative removal, bronchogenic cyst is granted.

Service connection for status post operative removal, 
bronchogenic cyst, is denied.

Service connection for COPD is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


